Judgment of the County Court, Richmond County, convicting appellants of the crimes of robbery in the first degree, grand larceny in the first degree, and assault in the second degree, and imposing sentences, modified on the facts by striking therefrom the provision for imprisonment in a State prison and substituting in place thereof a provision that appellants be imprisoned in the Elmira Reformatory to be there confined under the provisions of law relating to reformatories. As thus modified, judgment unanimously affirmed. In view of the fact that appellants were never previously convicted of a felony and the other relevant facts and circumstances, the sentences were excessive. Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.